DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on October 2, 2019.
This office action is in response to Amendments and/or Remarks filed on November 29, 2021. In the current Amendment, claims 1-10 are amended. No claims are cancelled. Claims 1-10 are pending.
In response to amendments and or remarks filed on November 29, 2021, the objection to the specification made in the previous office action has been withdrawn.
In response to amendments and or remarks filed on November 29, 2021, the 35 U.S.C. 112(f) claim interpretation applied to claims 1, 3, 4, 6, 7, and 9 made in the previous office action has been withdrawn.
In response to amendments and or remarks filed on November 29, 2021, the 35 U.S.C. 112(a) claim rejection applied to claims 1-7, 9, and 10 made in the previous office action has been withdrawn.
In response to amendments and or remarks filed on November 29, 2021, the 35 U.S.C. 112(b) claim rejection applied to claims 1, 2, 5, 8, and 10 made in the previous office action has been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1, 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a computer, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to sampling data, clustering the data, selecting data from a cluster, and configuring the data. Each of the following limitation(s):
samples first learning data from the data set,
generates a plurality of clusters by clustering data included in the data set,
selects second learning data from a cluster if the cluster does not include the first learning data among the plurality of clusters, and
configures a learning data set including the first learning data and at least a part of the second learning data as the learning data set.

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“A computer configuring a learning data set used for machine learning, the computer comprising a memory and a controller, wherein:” and “and the controller executes”) and insignificant extra-solution activity. For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass sampling data from a dataset (corresponds to observation), generating a plurality of clusters by clustering the data (corresponds to evaluation), selecting data from a cluster that does not include the first learning data (corresponds to evaluation and judgement), and configuring a dataset including the 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computer configuring a learning data set used for machine learning, the computer comprising a memory and a controller, wherein:” and “and the controller executes”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further, the recitation of “the memory includes a data set stored therein” amounts to insignificant extra-solution activity of storing and retrieving information in memory. See MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic 
Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93,;". Therefore, the recitation of "the memory includes a data set stored therein", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to storing information in memory.

Regarding Claim 2, 
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to a computer, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to selecting second learning data from a cluster that does not include the first learning data. Each of the following limitation(s):
wherein the second learning data is selected from the cluster if the cluster does not include the first learning data among the plurality of clusters, the cluster having data of the number of sets exceeding a predefined threshold number included therein.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass selecting data 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computer configuring a learning data set used for machine learning, the computer comprising a memory and a controller, wherein:” and “and the controller executes”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further, the recitation of “the memory includes a data set stored therein” amounts to insignificant extra-solution activity of storing and retrieving information in memory. See MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic 
Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93,;". Therefore, the recitation of "the memory includes a data set stored therein", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to storing information in memory.

Regarding Claim 3, 
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to a computer, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to calculating scores for the data using a model and configuring the dataset so that the data has a score below a threshold. Each of the following limitation(s):
…calculates scores of the first learning data and the second learning data by using a learned model having data included in the data set as input and having a score indicating a level at which the data satisfies a predefined extraction condition as output, the learned model being constructed by machine learning using the learning data set; and


as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“the controller further executes”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass calculating scores for the first and second learning data by using a model (corresponds to evaluation with assistance of pen and paper) and configuring the dataset to have a score that is lower than a threshold score (corresponds to evaluation). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computer configuring a learning data set used for machine learning, the computer comprising a memory and a controller, wherein:” and “and the controller executes”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further, the recitation of “the memory includes a data set stored therein” amounts to insignificant extra-solution activity of storing and retrieving information in memory. See MPEP 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93,;". Therefore, the recitation of "the memory includes a data set stored therein", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to storing information in memory.

Regarding Claim 4, 
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to a computer, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to labelling data that satisfies a predefined condition, calculating scores for the data using a model, and configuring the dataset so that the data has a score below a threshold. Each of the following limitation(s):
…calculates scores of the first learning data and the second learning data by using a learned model having data included in the data set as input and having a score indicating a level at which the data satisfies a predefined extraction condition as output, the learned model being constructed by machine learning using the learning data set; and
the learning data set is configured including the first learning data and the second learning data having the score that falls below a predefined first threshold score.

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“the controller further executes”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass calculating scores for the first and second learning data by using a model (corresponds to evaluation with assistance of pen and paper) and configuring the dataset to have a score that is lower than a threshold score (corresponds to evaluation). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computer configuring a learning data set used for machine learning, the computer comprising a memory and a controller, wherein:” and “and the controller executes”, as drafted, are 
Further, the recitation of “the memory includes a data set stored therein” amounts to insignificant extra-solution activity of storing and retrieving information in memory. See MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93,;". Therefore, the recitation of "the memory includes a data set stored therein", which amounts to 

Regarding Claim 5, 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to a computer, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to selecting second learning data from a cluster that does not include the first learning data. Each of the following limitation(s):
wherein the second learning data designated by a user is selected from the cluster if the cluster does not include the first learning data among the plurality of clusters.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass selecting data from a cluster if the cluster does not include the first learning data (corresponds to evaluation and judgement). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computer configuring a learning data set used for machine learning, the computer comprising a memory and a controller, wherein:” and “and the controller executes”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at 
Further, the recitation of “the memory includes a data set stored therein” amounts to insignificant extra-solution activity of storing and retrieving information in memory. See MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93,;". Therefore, the recitation of "the memory includes a data set stored therein", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to storing information in memory.

Regarding Claim 6, 
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to a computer, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to calculating scores for the data using a model and presenting scores . Each of the following limitation(s):
… calculates scores of the first learning data and the second learning data by using a learned model having data included in the data set as input and having a score indicating a level at which the data satisfies a predefined extraction condition as output, the learned model being constructed by machine learning using an initial learning data set configured with the first learning data; and
presents, to a user, the scores or a result of sorting the first learning data and the second learning data according to the scores.

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“wherein the controller further executes”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass calculating scores for the first and second learning data by using a model (corresponds to evaluation with assistance of pen and paper) and presenting the scores (corresponds to observation and evaluation). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 

Further, the recitation of “the memory includes a data set stored therein” amounts to insignificant extra-solution activity of storing and retrieving information in memory. See MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a 

Regarding Claim 7, 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to a computer, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to including data that is reviewed by a user and calculating scores for the data. Each of the following limitation(s):
wherein: the data set includes data to be a subject of human review with which a reviewer extracts data satisfying a predefined extraction condition; and
…calculates scores of each set of data included in the data set by using a learned model having data included in the data set as input and having a score indicating a level at which the data satisfies the extraction condition as output, the learned model being constructed by machine learning using the learning data set.

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“the controller further executes”). For 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computer configuring a learning data set used for machine learning, the computer comprising a memory and a controller, wherein:” and “and the controller executes”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further, the recitation of “the memory includes a data set stored therein” amounts to insignificant extra-solution activity of storing and retrieving information in memory. See MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the 
Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93,;". Therefore, the recitation of "the memory includes a data set stored therein", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to storing information in memory.

Regarding Claim 8, 
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to sampling data, clustering the data, selecting data from a cluster, and configuring the data. Each of the following limitation(s):
sampling processing… for sampling first learning data from the data set;
clustering processing… for generating a plurality of clusters by clustering data included in the data set;
selection processing… for selecting second learning data from a cluster if the cluster does not include the first learning data among the plurality of clusters; and


as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“by using a computer comprising a memory… and a controller” and “executed by the controller”) and insignificant extra-solution activity. For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass sampling data from a dataset (corresponds to observation), generating a plurality of clusters by clustering the data (corresponds to evaluation), selecting data from a cluster if the cluster does not include the first learning data (corresponds to evaluation and judgement), and configuring a dataset including the first learning data and part of the second learning data (corresponds to evaluation). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “by using a computer comprising a memory… and a controller” and “executed by the controller”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93,;". Therefore, the recitation of "memory storing a data set", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to storing information in memory.

Regarding Claim 9, 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to a computer, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to sampling data, clustering the data, and supplementing the unlabeled data. Each of the following limitation(s):
configures a review data set by sampling the unlabeled data from the data set,
generates a plurality of clusters by clustering the data included in the data set, and
supplements the unlabeled data included at least in a part of the plurality of clusters to the review data set so as to decrease omission of the viewpoints.


as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“A computer configuring a learning data set for learning a model, the computer comprising a memory and a controller, wherein:” and “and the controller executes”) and insignificant extra-solution activity. For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass sampling data from a dataset (corresponds to observation), generating a plurality of clusters by clustering the data (corresponds to evaluation), and supplementing the unlabeled data (corresponds to observation and evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional 
Further, the recitation of “the memory stores a data set that includes at least a part of sets of unlabeled data having no label indicating whether or not a prescribed extraction condition is satisfied wherein the prescribed extraction condition is configured from a plurality of viewpoints to be a basis of determining whether or not the data satisfies the extraction condition; and” amounts to insignificant extra-solution activity of storing and retrieving information in memory. See MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a 

Regarding Claim 10, 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a computer, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to labelling data that satisfies a predefined condition. Each of the following limitation(s):
gives the label to each set of the unlabeled data by a reviewer based on whether or not the unlabeled data included in the supplemented review data set satisfies the prescribed extraction condition to configure the learning data set for learning the model.

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass calculating scores 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computer configuring a learning data set for learning a model, the computer comprising a memory and a controller, wherein:” and “and the controller executes”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further, the recitation of “the memory stores a data set that includes at least a part of sets of unlabeled data having no label indicating whether or not a prescribed extraction condition is satisfied wherein the prescribed extraction condition is configured from a plurality of viewpoints to be a basis of determining whether or not the data satisfies the extraction condition; and” amounts to insignificant extra-solution activity of storing and retrieving information in memory. See MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 

Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93,;". Therefore, the recitation of "the memory stores a data set that includes at least a part of sets of unlabeled data having no label indicating whether or not a prescribed extraction condition is satisfied wherein the prescribed extraction condition is configured from a plurality of viewpoints to be a basis of determining whether or not the data satisfies the extraction condition; and", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to storing information in memory.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agrawal et al. (“SCUT: Multi-class imbalanced data classification using SMOTE and cluster-based undersampling”)

Regarding Claim 1,
Agrawal teaches: 
A computer configuring a learning data set used for machine learning, the computer comprising a memory and a controller, wherein: the memory includes a data set stored therein; and the controller: (Page 4: “We implemented our SCUT algorithm by extending WEKA, an open source data mining tool that was developed at the University of Waikato. For classification, the WEKA implementations of four classifiers, namely J48 (decision tree), SMO (support vector machine), Naïve Bayes and IBk (Nearest Neighbour), were used. For IBk, the number of nearest neighbours (k) was set to five (5), by inspection. Default values for the other parameters were used.” teaches implementing the SCUT algorithm by using data mining tools and machine learning classifiers, therefore suggests a computer-based implementation using memory and a processor (controller))

generates a plurality of clusters by clustering data included in the data set, (Page 3: “Our SCUT algorithm combines both undersampling and oversampling techniques in order to reduce the imbalance between classes in a multi-class setting. The pseudocode for our SCUT method is shown in Figure 1. For undersampling, we employ a cluster-based undersampling technique, using the Expectation Maximization (EM) algorithm (Dempster et al., 1977).” and Page 3: 
    PNG
    media_image1.png
    445
    651
    media_image1.png
    Greyscale

teaches using an EM algorithm to generate clusters)

samples first learning data from the data set, (Page 3: “For all classes that have a number of instances greater than the mean m, undersampling is conducted to obtain a number of instances equal to the mean. Recall that the EM technique is used to discover the clusters within each class (Dempster et al., 1977).” teaches sampling data from the data set)

selects second learning data from a cluster if the cluster does not include the first learning data among the plurality of clusters, and (Page 3: 

    PNG
    media_image1.png
    445
    651
    media_image1.png
    Greyscale

teaches selecting data from clusters Ci to Ck, after each iteration of selecting instances from each cluster, the data selected from a cluster will not include the data selected from a previous cluster (first learning data) (selecting second data from a cluster if the cluster does not include the data selected from the first cluster))

configures a learning data set including the first learning data and at least a part of the second learning data as the learning data set. (Page 3: “The selected instances are combined together in order to obtain m instances (for each class).” and Page 4: “Finally, all the classes are merged together in order to obtain a dataset D’, where all the classes have m instances. Classification may be performed on D’ using an appropriate classifier.” teaches that all of the data from each cluster (including first learning data from a first cluster and second learning data from a second cluster) are combined together to obtain a dataset for classification with machine learning algorithms, see also Page 3, Fig. 1 SCUT Algorithm)

Regarding Claim 2,
Agrawal teaches: 
The computer according to claim 1, 
Agrawal further teaches: 
wherein the second learning data is selected from the cluster if the cluster does not include the first learning data among the plurality of clusters, (Page 3: 

    PNG
    media_image1.png
    445
    651
    media_image1.png
    Greyscale

teaches selecting data from clusters Ci to Ck, after each iteration of selecting instances from each cluster, the data selected from a cluster will not include the data selected from a previous cluster (first learning data) (selecting second data from a cluster if the cluster does not include the data selected from the first cluster))
the cluster having data of the number of sets exceeding a predefined threshold number included therein. (Page 4: “For class 2, the number of examples is 81, so EM is applied and 3 clusters are obtained, with the numbers of instances equal to 29, 17 and 35 respectively. In order to obtain a total of 37 instances, 12, 12 and 13 instances are randomly selected from the clusters.” teaches that each cluster contains a predefined threshold number of data instances (number of sets))

Regarding Claim 5,
Agrawal teaches: 
The computer according to claim 1, 
Agrawal further teaches: 

wherein the second learning data designated by a user is selected from the cluster if the cluster does not include the first learning data among the plurality of clusters. (Page 3: 

    PNG
    media_image1.png
    445
    651
    media_image1.png
    Greyscale

teaches selecting data from clusters Ci to Ck, after each iteration of selecting instances from each cluster, the data selected from a cluster will not include the data selected from a previous cluster (first learning data) (selecting second data from a cluster if the cluster does not include the data selected from the first cluster); Page 3: “Therefore, instead of fixing the number of instances selected from each cluster, we fix the total number of instances.” teaches that the number of total instances from all clusters is selected by a user, therefore the second learning data is designated by a user)

Regarding Claim 8,
This claim recites A configuration method, which performs a plurality of operations as recited by the computer of claim 1, and has limitations that are similar to those of claim 1, thus is rejected by the same rationale applied against claim 1. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Yadav (US 20200104648 A1). 

Regarding Claim 3, 
Agrawal teaches: 
The computer according to claim 1, 
Agrawal does not appear to explicitly teach: 
the controller further calculates scores of the first learning data and the second learning data by using a learned model having data included in the data set as input and having a score indicating a level at which the data satisfies a predefined extraction condition as output, the learned model being constructed by machine learning using the learning data set; and
the learning data set is configured including the first learning data and the second learning data having the score that falls below a predefined first threshold score.
Yadav teaches: 
the controller further calculates scores of the first learning data and the second learning data by using a learned model having data included in the data set as input and having a score indicating a level at which the data satisfies a predefined extraction condition as output, the learned model being constructed by machine learning using the learning data set; and (Para [0037]: “In step S108, sensitivity scores (SS in the figure) of the data points belonging to each of the k cluster centers are determined based on the weightage for each of the k cluster centers.” teaches calculating sensitivity scores for the data based on the weight of the clusters; Para [0060]: “In FIG. 2, the sensitivity scores of most of the data points (in this example, 12 data points) are lower than a preset threshold score value (as shown as the horizontal dashed line) while the sensitivity scores of the remaining two data points ( shown as 202 and 204) are higher than the preset threshold score value.” teaches that the scores have a preset threshold (score indicating a level at which the data satisfies a predefined condition))
the learning data set is configured including the first learning data and the second learning data having the score that falls below a predefined first threshold score. (Para [0060]: “In FIG. 2, the sensitivity scores of most of the data points (in this example, 12 data points) are lower than a preset threshold score value (as shown as the horizontal dashed line) while the sensitivity scores of the remaining two data points ( shown as 202 and 204) are higher than the preset threshold score value. As such, data points 202 and 204 are identified as outliers and removed from the dataset. The preset threshold score value may be determined by a user input, based on the number of outliers that the user wishes to remove from the dataset.” teaches that the dataset only includes the data that has scores that are below the preset threshold score, data that has scores higher than the threshold are treated as outliers and are removed from the dataset)
Agrawal and Yadav are analogous art because they are directed to clustering data. 



Regarding Claim 6, 
Agrawal teaches: 
The computer according to claim 1, 
Agrawal does not appear to explicitly teach: 
wherein the controller further: calculates scores of the first learning data and the second learning data by using a learned model having data included in the data set as input and having a score indicating a level at which the data satisfies a predefined extraction condition as output, the learned model being constructed by machine learning using an initial learning data set configured with the first learning data; and
presents, to a user, the scores or a result of sorting the first learning data and the second learning data according to the scores.

However, Yadav teaches: 
wherein the controller further: calculates scores of the first learning data and the second learning data by using a learned model having data included in the data set as input and having a score indicating a level at which the data satisfies a predefined extraction condition as output, the learned model being constructed by machine learning using an initial learning data set configured with the first learning data; and (Para [0037]: “In step S108, sensitivity scores (SS in the figure) of the data points belonging to each of the k cluster centers are determined based on the weightage for each of the k cluster centers.” teaches calculating sensitivity scores for the data based on the weight of the clusters; Para [0060]: “In FIG. 2, the sensitivity scores of most of the data points (in this example, 12 data points) are lower than a preset threshold score value (as shown as the horizontal dashed line) while the sensitivity scores of the remaining two data points ( shown as 202 and 204) are higher than the preset threshold score value.” teaches that the scores have a preset threshold (score indicating a level at which the data satisfies a predefined condition))
presents, to a user, the scores or a result of sorting the first learning data and the second learning data according to the scores. (Para [0078]: “Display 408 may be configured to display sensitivity score distribution (e.g., FIG. 2) and outlier removal results in real time so that a user can efficiently monitor data processing process and control outlier detection and removal results. User interface 406 is configured to transmit user command to processor 402, for example, a user-defined number of outliers to be removed.” teaches that the display is used to present the score distribution to the user)

Agrawal and Yadav are analogous art because they are directed to clustering data. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yadav’s method for detecting outliers within clusters with Agrawal’s clusters created by the SCUT algorithm with a motivation to improve the accuracy of the machine learning algorithm (Yadav, Para [0004]). 


Regarding Claim 7, 
Agrawal teaches: 

Agrawal does not appear to explicitly teach: 
wherein: the data set includes data to be a subject of human review with which a reviewer extracts data satisfying a predefined extraction condition; and
the controller further calculates scores of each set of data included in the data set by using a learned model having data included in the data set as input and having a score indicating a level at which the data satisfies the extraction condition as output, the learned model being constructed by machine learning using the learning data set.

However, Yadav teaches: 
wherein: the data set includes data to be a subject of human review with which a reviewer extracts data satisfying a predefined extraction condition; and (Para [0060]: “The preset threshold score value may be determined by a user input, based on the number of outliers that the user wishes to remove from the dataset. For example, the user may increase the preset threshold score value if the user wishes to remove more outliers from the cluster and may decrease the preset threshold score value if the user wishes to remove less outliers from the cluster.” teaches that the data is subject to a user setting a threshold score (predefined condition) that can be used to remove the data)
the controller further calculates scores of each set of data included in the data set by using a learned model having data included in the data set as input and having a score indicating a level at which the data satisfies the extraction condition as output, the learned model being constructed by machine learning using the learning data set. (Para [0037]: “In step S108, sensitivity scores (SS in the figure) of the data points belonging to each of the k cluster centers are determined based on the weightage for each of the k cluster centers.” teaches calculating sensitivity scores for the data based on the weight of the clusters; Para [0060]: “In FIG. 2, the sensitivity scores of most of the data points (in this example, 12 data points) are lower than a preset threshold score value (as shown as the horizontal dashed line) while the sensitivity scores of the remaining two data points ( shown as 202 and 204) are higher than the preset threshold score value.” teaches that the scores have a preset threshold (score indicating a level at which the data satisfies a predefined condition))
Agrawal and Yadav are analogous art because they are directed to clustering data. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yadav’s method for detecting outliers within clusters with Agrawal’s clusters created by the SCUT algorithm with a motivation to improve the accuracy of the machine learning algorithm (Yadav, Para [0004]). 



Regarding Claim 9, 
Agrawal teaches: 
A computer configuring a learning data set for learning a model, the computer comprising a memory and a controller, wherein: (Page 4: “We implemented our SCUT algorithm by extending WEKA, an open source data mining tool that was developed at the University of Waikato. For classification, the WEKA implementations of four classifiers, namely J48 (decision tree), SMO (support vector machine), Naïve Bayes and IBk (Nearest Neighbour), were used. For IBk, the number of nearest neighbours (k) was set to five (5), by inspection. Default values for the other parameters were used.” teaches implementing the SCUT algorithm by using data mining tools and machine learning classifiers, therefore suggests a computer-based implementation using memory and a processor (controller))
generates a plurality of clusters by clustering the data included in the data set, and (Page 3: “Our SCUT algorithm combines both undersampling and oversampling techniques in order to reduce the imbalance between classes in a multi-class setting. The pseudocode for our SCUT method is shown in Figure 1. For undersampling, we employ a cluster-based undersampling technique, using the Expectation Maximization (EM) algorithm (Dempster et al., 1977).” and Page 3: 
    PNG
    media_image1.png
    445
    651
    media_image1.png
    Greyscale

teaches using an EM algorithm to generate clusters)

the controller configures a review data set by sampling the unlabeled data from the data set, (Page 3: “For all classes that have a number of instances greater than the mean m, undersampling is conducted to obtain a number of instances equal to the mean. Recall that the EM technique is used to discover the clusters within each class (Dempster et al., 1977).” teaches sampling data from the data set, the set is not yet labeled because classification has not been performed)

Agrawal does not appear to explicitly teach: 
the memory stores a data set that includes at least a part of sets of unlabeled data having no label indicating whether or not a prescribed extraction condition is satisfied wherein the prescribed extraction condition is configured from a plurality of viewpoints to be a basis of determining whether or not the data satisfies the extraction condition; and


However, Yadav teaches: 
the memory stores a data set that includes at least a part of sets of unlabeled data having no label indicating whether or not a prescribed extraction condition is satisfied wherein the prescribed extraction condition is configured from a plurality of viewpoints to be a basis of determining whether or not the data satisfies the extraction condition; and (Para [0038]: “In step S109, based on the dynamically calculated sensitivity scores, a data point having a sensitivity score greater than a preset threshold score value is labeled as an outlier of the digitized text corpus and the outlier is removed from the text corpus.” teaches labeling data in order to identify and remove outliers based on a threshold (prescribed extraction condition))
supplements the unlabeled data included at least in a part of the plurality of clusters to the review data set so as to decrease omission of the viewpoints. (Para [0036]: “In step S107, weightage for each of the k cluster centers are generated by counting a number of data points belonging to each of the k cluster centers. The number of data points belonging to each of the k cluster centers is determined by assigning each of the plurality of data points to a nearest cluster center among the k cluster centers and determining distance between each of the plurality of data points and the corresponding nearest cluster center.” teaches supplementing the clustered data with weights, the weights are used to generate the sensitivity scores that are used to identify and remove outliers)

Agrawal and Yadav are analogous art because they are directed to clustering data. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yadav’s method for detecting outliers 


Regarding Claim 10, 
The combination of Agrawal and Yadav teaches: 
The computer according to claim 9
Yadav further teaches:
wherein the controller further gives the label to each set of the unlabeled data by a reviewer based on whether or not the unlabeled data included in the supplemented review data set satisfies the prescribed extraction condition to configure the learning data set for learning the model. (Para [0038]: “In step S109, based on the dynamically calculated sensitivity scores, a data point having a sensitivity score greater than a preset threshold score value is labeled as an outlier of the digitized text corpus and the outlier is removed from the text corpus.” teaches labeling the data if the data is greater than the threshold score (predefined condition); Para [0038]: “In some embodiments, along with text corpus, a user can indicate a number of outliers that need to be detected and removed from the text corpus.” teaches that the threshold score can be set by the user (reviewer); Para [0060]: “The preset threshold score value may be determined by a user input, based on the number of outliers that the user wishes to remove from the dataset. For example, the user may increase the preset threshold score value if the user wishes to remove more outliers from the cluster and may decrease the preset threshold score value if the user wishes to remove less outliers from the cluster.” teaches that the user’s (reviewer’s) defined threshold score determines the labels for the data)

. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Yadav, further in view of Dal Mutto (US 20190108396 A1). 

Regarding Claim 4, 
Agrawal teaches: 
The computer according to claim 1, 
Agrawal does not appear to explicitly teach: 
wherein the controller: further gives a specific label to the first learning data satisfying a predefined extraction condition according to an instruction of a user,
calculates scores of the first learning data and the second learning data by using a learned model having data included in the data set as input and having a score indicating a level at which the data satisfies the extraction condition as output, the learned model being constructed by machine learning using the learning data set, and
calculates an error rate of the learned model according to the number of sets of the first learning data having the score that falls below a predefined second threshold score, the first learning data having the label given thereto; and
repeats configuring the learning data set by adding new second learning data to the learning data set until the error rate falls below a predefined threshold value.


However, Yadav teaches:
wherein the controller: further gives a specific label to the first learning data satisfying a predefined extraction condition according to an instruction of a user, (Para [0038]: “In step S109, based on the dynamically calculated sensitivity scores, a data point having a sensitivity score greater than a preset threshold score value is labeled as an outlier of the digitized text corpus and the outlier is removed from the text corpus.” teaches labeling the data if the data is greater than the threshold score (predefined condition); Para [0038]: “In some embodiments, along with text corpus, a user can indicate a number of outliers that need to be detected and removed from the text corpus.” teaches that the threshold score can be set by the user)
calculates scores of the first learning data and the second learning data by using a learned model having data included in the data set as input and having a score indicating a level at which the data satisfies the extraction condition as output, the learned model being constructed by machine learning using the learning data set, and (Para [0037]: “In step S108, sensitivity scores (SS in the figure) of the data points belonging to each of the k cluster centers are determined based on the weightage for each of the k cluster centers.” teaches calculating sensitivity scores for the data based on the weight of the clusters; Para [0060]: “In FIG. 2, the sensitivity scores of most of the data points (in this example, 12 data points) are lower than a preset threshold score value (as shown as the horizontal dashed line) while the sensitivity scores of the remaining two data points ( shown as 202 and 204) are higher than the preset threshold score value.” teaches that the scores have a preset threshold (score indicating a level at which the data satisfies a predefined condition))
…according to the number of sets of the first learning data having the score that falls below a predefined second threshold score, the first learning data having the label given thereto; and (Para [0060]: “In FIG. 2, the sensitivity scores of most of the data points (in this example, 12 data points) are lower than a preset threshold score value (as shown as the horizontal dashed line) while the sensitivity scores of the remaining two data points ( shown as 202 and 204) are higher than the preset threshold score value. As such, data points 202 and 204 are identified as outliers and removed from the dataset. The preset threshold score value may be determined by a user input, based on the number of outliers that the user wishes to remove from the dataset.” teaches that the dataset only includes the data that has scores that are below the preset threshold score, data that has scores higher than the threshold are labeled as outliers and are removed from the dataset)

Agrawal and Yadav are analogous art because they are directed to clustering data. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yadav’s method for detecting outliers within clusters with Agrawal’s clusters created by the SCUT algorithm with a motivation to improve the accuracy of the machine learning algorithm (Yadav, Para [0004]). 

The combination of Agrawal and Yadav does not appear to explicitly teach: 
calculates an error rate of the learned model…
repeats configuring the learning data set by adding new second learning data to the learning data set until the error rate falls below a predefined threshold value.

However, Dal Mutto teaches: 
calculates an error rate of the learned model… (Para [0221]: “Generally, the process of training a neural network also includes validating the trained neural network by supplying a validation set of inputs to the neural network and measuring the error rate of the trained neural network on the validation set.” teaches measuring the error rate of the trained neural network)

Para [0221]: “Generally, the process of training a neural network also includes validating the trained neural network by supplying a validation set of inputs to the neural network and measuring the error rate of the trained neural network on the validation set. In some embodiments, if the validation error rate and a training error rate (e.g., the error rate of the neural network when given the training set as input) fail to satisfy a threshold, the system may generate additional training data different from the existing training examples” teaches generating additional data to the set of training data until the error rate satisfies a threshold)
Agrawal, Yadav, and Dal Mutto are analogous art because they are directed to providing data to machine learning models. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to follow Dal Mutto’s method of continuously adding data to decrease error rate of Agrawal/Yadav’s clusters used for classification with a motivation to “…enable classification with high accuracy” (Dal Mutto, Para [0075]).

Response to Arguments
Regarding Objections to the Specification: 
Applicant’s argument: 
“The title of the invention stands objected to as allegedly not being descriptive.
Applicant has amended the title to: “COMPUTER, CONFIGURATION METHOD, AND PROGRAM TO CLUSTER DATA FOR A MACHINE LEARNING MODEL” as suggested by the Examiner. Accordingly, it respectfully requested that the objection to the specification be reconsidered and withdrawn.”

Response: 
Applicant’s arguments, filed 11/29/21, have been fully considered and are persuasive. The objection to the specification has been withdrawn. 

Regarding Claim Interpretation under 35 U.S.C. 112(f): 
Applicant’s argument: 
“Without conceding the propriety of the interpretation, in a cooperative effort to expedite
the present application to allowance, Applicant has currently amended Claims 1, 3, 4, 6, 7, and 9.
Accordingly, reconsideration and withdrawal of invoking 35 U.S.C. 112 (f) or pre-AIA  35 U.S.C. 112,
sixth paragraph are respectfully requested.”

Response: 
Applicant’s arguments, filed 11/29/21, have been fully considered and are persuasive. The claim interpretation of claims 1, 3, 4, 6, 7, and 9 have been withdrawn.  

Regarding Claim Rejections under 35 U.S.C. 112: 
Applicant’s argument: 
“As set forth above regarding the interpretation under 35 U.S.C. §112(f), currently amended
Claims 1, 3, 4, 6, 7, and 9 do not invoke 35 U.S.C. §112(f) and therefore reconsideration and
withdrawal of the rejections under 35 U.S.C. § 112 (a) and (b), are respectfully requested.

The Office Action, at pages 16-18, further alleges that certain features of Claims 1, 2, 5, 8,
and 10 lack clarify.


to expedite the prosecution of this application to allowance, Claim 1 has been amended to recite in
part, “selects second learning data from a cluster if the cluster does not including include the first
learning data among the plurality of clusters.” Claims 2, 5, and 8 have been amended in a similar
manner.”

Response: 
Applicant’s arguments, filed 11/29/21, have been fully considered and are persuasive. The 35 USC 112(a) rejection applied to claims 1-7, 9, and 10 have been withdrawn. The 35 USC 112(b) rejection applied to claims 1-10 have been withdrawn. 

Regarding Claim Rejections under 35 U.S.C. 101: 
Applicant’s argument: 
“Currently amended Claim 1 is directed to a specific computer for configuring a learning data set of higher diversity used for machine learning, and not simply “mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)),” as alleged by the Office Action.

In particular, the process and functions performed by the claimed controller that “samples
first learning data from the data set, generates a plurality of clusters by clustering data included in
the data set, selects second learning data from a cluster if the cluster does not include the first
learning data among the plurality of clusters, and configures a learning data set including the first
learning data and at least a part of the second learning data as the learning data set” when read in
light of the specification as noted above (for example, [0043], [0045], and [0049]-[0059] of the

and cannot be performed in the human mind.”

Response: 
Examiner respectfully disagrees. Under broadest reasonable interpretation, all limitations of independent claim 1 can be performed as a mental process with assistance of pen and paper. Please see pages 3-5 of this office action for a detailed analysis of the limitations of claim 1. Furthermore, claim 1 only recites a generic computer component and insignificant extra solution activity as additional elements. The computer claimed in claim 1 is not a specific computer as there are no limitations in claim 1 that further limit the computer; a memory and a controller (processor) are elements of a generic computer. 

Applicant’s argument: 
“The claimed features of the present application produce improvements in technology to
solve the above noted technical problems, for example, that “it is possible to configure the learning
data set including at least a part of the second learning data selected from the cluster not including
the first learning data in addition to the first learning data selected by random sampling. Thus, for
example, compared to the learning data set configured with the randomly sampled learning data,
the learning data set of higher diversity can be configured. Therefore, through performing machine
learning using the learning data set acquired by the above-described configuration, it is possible to
construct the learned model exhibiting a sufficiently high generalization capability” (see paragraph
[0064] of the present application, US2020/0202253A1).

As described in the specification of the present application, according to the present

an improvement in the functioning of a computer.

Accordingly, Applicant respectfully submits that the claims are directed to improvements in
functioning of a computer, and are integrated into a practical application of the judicial exception, as
required by the Revised Guidance.”

Response: 
Examiner respectfully disagrees. The claim limitation that is directed to configuring a learning data set is directed to a mental process under broadest reasonable interpretation. Further, there are no additional elements of claim 1 that reflect an improvement to the functioning of a computer. The only additional elements recited in claim 1 are generic computer components and insignificant extra solution activity. The generic computer components are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Likewise, recitation of insignificant extra solution activity does not integrate the abstract idea into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Applicant’s argument: 
“It is respectfully submitted that the claimed combination improves a computer-related
technology by enabling the learning data set of higher diversity can be configured. Therefore, by
performing machine learning using the learning data set acquired by the above-described
configuration, it is possible to construct the learned model exhibiting a sufficiently high


Therefore, currently amended Claim 1 recites specific improvements over conventional
computer, resulting in providing higher diversity learning data set and acquiring constructing learned
model exhibiting a sufficiently high generalization capability, and does not direct to “computer
functions as well-understood, routine, and conventional functions when they are claimed in a merely
generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity” as
alleged by the Office Action.”

Response:
Examiner respectfully disagrees. There are no additional elements of claim 1 that reflect an improvement to the functioning of a computer. The only additional elements recited in claim 1 are generic computer components and insignificant extra solution activity. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The recitation of "the memory includes a data set stored therein", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to storing information in memory. Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding Claim Rejections under 35 U.S.C. 103: 
Applicant’s argument: “Sitik merely describes that the computing device 100 outputs the selected vertices as the
representative cluster and the non-selected vertices as the residual cluster (see Sitik, paragraph
[0031]), and does not teach or suggest “selects second learning data from a cluster if the cluster


Even assuming arguendo, to which Applicants do not agree, that the “clusters including the
first learning data” and the “clusters not including the first learning data” in the present application
correspond to the “representative cluster” and the “residual cluster” in Sitik, respectively, Sitik fails
to teach or suggest selecting second learning data from a “representative cluster” not including the
first learning data.

Further, Sitik merely describes the computer device may use the representative cluster as a
training set for machine learning applications (see Sitik, paragraph [0031]). Therefore, Sitik fails to
teach or suggest “configures a learning data set including the first learning data and at least a part of
the second learning data as the learning data set,” as recited in Claim 1.”

Response: 
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s argument: 
“Yadav merely describes that the data point having a sensitivity score greater than a preset
threshold sore value is labeled as an outlier of the digitized text corpus (see Yadav, paragraph
[0038]). Yadav fails to describe the configuration of the extraction condition, and thus, fails to teach
or suggest that the extraction condition is configured from a plurality of viewpoints to be a basis of
determining whether or not the data satisfies the extraction condition.

Further, Yadav merely describes that weightage for each of the k cluster centers are
generated and that the number of data points belonging to each of the k cluster centers is determined by assigning each of the plurality of data points to a nearest cluster center and
determining distance between each of the plurality of data points and the corresponding nearest
cluster center (see Yadav, paragraph [0036]). There is no teaching or suggestion in the above
descriptions of Yadav regarding the feature that “the prescribed extraction condition is configured
from a plurality of viewpoints to be a basis of determining whether or not the data satisfies the
extraction condition” and “the controller supplements the unlabeled data so as to decrease omission
of the viewpoints,” as recited in Claim 9.”

Response: 
Examiner respectfully disagrees. Yadav, in Para [0038], teaches that sensitivity scores are used on unlabeled data to determine outliers. The sensitivity scores are applied to a plurality of data points, and each data point is analyzed based on a threshold score value (prescribed extraction condition) to determine if the data point is an outlier. The threshold score value (prescribed extraction condition) is applied (configured) for a plurality of data points. Further, Yadav also teaches, in Para [0036] that weights are used to supplement the clustered data and that the weights are used to generate the sensitivity scores. Therefore, the data is supplemented with weights that are used to generate the sensitivity scores, which is used to identify and remove outliers from the data. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144.  The examiner can normally be reached on Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/S.J.A./Examiner, Art Unit 2125                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122